                                   1                                UNITED STATES DISTRICT COURT

                                   2                              NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     SANTIAGO HUTCHINS,                                  CASE NO. 19-cv-05724-YGR
                                   5                 Plaintiff,
                                                                                             ORDER DENYING DEFENDANT CITY OF
                                   6           vs.                                           VALLEJO’S MOTION TO DISMISS
                                         CITY OF VALLEJO, ET. AL.,
                                   7                                                         Re: Dkt. No. 14
                                                     Defendants.
                                   8

                                   9

                                  10          Plaintiff Santiago Hutchins brings this action against defendants City of Vallejo

                                  11   (“Vallejo”), David McLaughlin, City and County of San Francisco Sheriff’s Department John

                                  12   Doe, Walnut Creek Police Department Office Jane Doe, and Does 3-50. Based upon an alleged
Northern District of California
 United States District Court




                                  13   interaction between Hutchins and the individual defendants, Hutchins alleges six causes of action:

                                  14   (1) violations of his civil rights under 42 U.S.C. Section 1983, including unreasonable search and

                                  15   seizure, and excessive and unreasonable force and force and restraint in the course of arrest or

                                  16   detention, against officers McLaughlin, John Doe, Jane Doe, and Does 3-50; (2) deprivation of

                                  17   those same constitutional rights in violation of Section 1983, pursuant to Monell, against Vallejo

                                  18   and Does 3-13; (3) violation of California Civil Code § 52.1, the Bane Act, against officers

                                  19   McLaughlin, John Doe, Jane Doe, and Does 3-50; (4) violation of Hutchins’ rights under Article I,

                                  20   Section 13 of the California Constitution against officers McLaughlin, John Doe, Jane Doe, and

                                  21   Does 3-50; (5) assault and battery against officers McLaughlin, John Doe, Jane Doe, and Does 3-

                                  22   50;and (6) negligence officers McLaughlin, John Doe, Jane Doe, and Does 3-50.

                                  23          Now pending before the Court is Vallejo’s motion to dismiss Hutchins’ complaint pursuant

                                  24   to Rule 12(b)(6). (Dkt. No. 14.) Having carefully considered the pleadings and the papers

                                  25   submitted, and for the reasons set forth more fully below, the Court hereby DENIES the motion.

                                  26          The Court is guided by established precedent in the Rule 12(b)(6) context: a complaint

                                  27   must plead “enough facts to state a claim [for] relief that is plausible on its face.” Bell Atl. Corp.

                                  28   v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face “when the plaintiff pleads
                                   1   factual content that allows the court to draw the reasonable inference that the defendant is liable

                                   2   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                   3          Having reviewed the complaint, as well as the arguments advanced in the briefing the

                                   4   Court concludes that Hutchins has sufficiently and adequately pled a Section 1983 claim pursuant

                                   5   to Monell. See Monell v. New York City Dept. of Social Services, 436 U.S. 658, 691 (1978).

                                   6   Indeed, Vallejo’s arguments advanced in the motion inappropriately narrow the allegations of the

                                   7   complaint. The Court rejects this narrow characterization and view of the allegations. At this

                                   8   juncture, the Court finds that Hutchins has pled enough factual content for the Court to draw the

                                   9   reasonable inference that Vallejo is liable under Monell and its progeny.

                                  10          Accordingly, Vallejo’s motion to dismiss is DENIED. Vallejo and defendants shall answer

                                  11   the complaint within twenty-one (21) days of this order. Further, a Case Management

                                  12   Conference shall be set for Monday, March 16, 2020 at 2:00 p.m. in Courtroom 1 of the United
Northern District of California
 United States District Court




                                  13   States Courthouse located at 1301 Clay Street in Oakland, California.

                                  14          This Order terminates Docket Number 14.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: February 11, 2020
                                                                                                YVONNE GONZALEZ ROGERS
                                  18                                                           UNITED STATES DISTRICT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
